Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “31P” (“two prongs”  as disclosed in the paragraph [0036] not shown in Figs. 5 & 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4-9, and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (9,782,902). 
RE claims 1 and 9, Kim et al. (9,782,902) discloses a mechanical finger (see Figs. 1-12)  for a mechanical hand, comprising: a proximal phalanx (120, 130) (See Fig. 4) pivotably mountable to a support (200) of the mechanical hand to pivot relative to the support about a finger pivot axis (102); a distal phalanx (110) pivotably connected to the proximal phalanx via a first living hinge (104) to pivot relative to the proximal phalanx about a first pivot axis; and a skeleton member (140 and 150) pivotably connected at one end to the distal phalanx (110) via a second living hinge (107) to pivot relative to the distal phalanx about a second pivot axis (107) offset from the first pivot axis (104) and at another end operatively connected to an actuator having a motor (50), reduction unit (20), a gear (30), an encoder (40), and a control unit (10) (see Fig. 9), of the mechanical hand to be selectively movable by the actuator to pivot the distal phalanx (110) relative to the 
[AltContent: textbox (a support (200) containing an actuator)][AltContent: textbox (proximal phalanx)][AltContent: textbox (skeleton member)][AltContent: textbox (distal phalanx)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]   
    PNG
    media_image1.png
    345
    295
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    298
    276
    media_image2.png
    Greyscale




RE claims 2, 4, 15, and 17, Figs. 10-12 of Kim et al. gripper (9,782,902) show that the first living hinge is monolithic with at least a part of each of the proximal and distal phalanges or the second living hinge is monolithic with at least a part of each of the distal phalanx and the skeleton member or the proximal phalanx, the distal phalanx, the first living hinge and the second living hinge are monolithic to each other. 
RE claim 5, Figs. 5, 10, and 11 of Kim et al. gripper (9,782,902) show the first and second living hinges are defined by portions of the finger having reduced thicknesses compared to that of the proximal phalanx and the distal phalanx.
RE claim 6, Figs. 4 and 5 of Kim et al. gripper (9,782,902) teach that the first pivot axis is parallel to the second pivot axis.
RE claim 7, Figs. 10-12 of Kim et al. gripper (9,782,902) provide the skeleton member (140 and 150) and the second living hinge (107) are located on an outer side of the proximal phalanx (120 and 130) opposite an inner side, the inner side configured to hold an object.
RE claim 8, Figs. 4 and 5 of Kim et al. gripper (9,782,902) discloses the first living hinge (104) has a different rotation resistance than that of the second living hinge (107) since the connected links have been biased by a first torsion spring (160) and a second torsion spring (17) (see Fig. 4). 
RE claim 16, the provided Fig. 8 of Kim et al. gripper (9,782,902) shows that the at least one finger (120, 130, and 101) is underactuated with respect to the outer gripping fingers. 
. 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. gripper (9,782,902) in view of Shamilian et al. (9,545,727). 
Kim et al. gripper (9,782,902) as presented above, does not specifically show the material selection on the proximal phalanx, the distal phalanx, the first living hinge and the second living hinge being made of a polymeric material. However, Shamilian et al. (9,545,727) teaches a robotic finger having phalanxes being made of polymeric material (see Col. 9, lines 49-57). Thus, it would have been obvious to those skilled in the gripping technology to make the phalanxes and hinges of Kim et al. gripper (9,782,902) to be made of a polymeric material as taught by Shamilian et al. (9,545,727) to provide a light, but reliable fingers to a user. 

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. gripper (9,782,902) in view of Murata et al. (US 2013/0057004).  
Fig. 9 of Kim et al. gripper (9,782,902) as presented above, shows a motor (10) being  operatively connected to a controller (50), but does not specifically show that the motor is an electric motor. However, Figs. 11, 15, and 16 of Murata et al. (US 2013/0057004) teach an electric motor (119, 120) (See paragraphs [0099], [0101], and [02012]) being connected to a controller and phalanxes. Thus, it would have been obvious to those skilled in the gripping technology to provide an electric motor on the Kim et al. gripper (9,782,902) as taught by Murata et al. (US 2013/0057004) to provide a reliable driving force to the phalanxes. 
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horvath ‘305, Gao et al. ‘731, Itoh ‘424, and Park et al.’132 as recited in POT-892 show gripping device having at least two fingers with parallel gripping links (proximal and distal phalanxes), and pivot axes to open or close the gripping fingers.
Bellandi ‘718 shows a slider (30) driven by an actuator, but lack other structural limitations as recited in claims 1 and 9. 
Schulz ‘981 shows at least three fingers driven by a motor (142, 143).
Rose ‘213 displays at least two movable fingers driven by a motor (30).
Bergeron ‘660 shows two robotic fingers to grasp or release an object.
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652